        Case 1:20-cv-00216-N/A Document 4           Filed 09/17/20   Page 1 of 5




             UNITED STATES COURT OF INTERNATIONAL TRADE

PET RAGEOUS DESIGNS, LIMITED                    )
                                                )
             Plaintiff,                         )
~                                               )       Court No. 20-00216
                                                )
UNITED STATES,                                  )
                                                )
             Defendant.                         )

                                  COMPLAINT

       Plaintiff, Pet Rageous Designs, Limited, (hereinafter Pet Rageous) by and
through its Attorneys, Sullivan & Lynch, P.C., complains against the above-named
Defendant and alleges a cause of action as follows:
    1. Pet Rageous challenges the imposition by the Defendant United States of ad
       valorem duties on merchandise originating in China; doing so allegedly as
       authorized under Section 301 of the Trade Act of 1974, 19 U.S. C. § 2411.
       Plaintiff alleges that the imposition and collection of said duties on products
       identified as List 3, as set out in 83 Federal Register 47974, by the Defendant
       are not authorized under the Act; were promulgated and administered in
       violation of the Administrative Procedure Act; are unsupported by the facts
       developed by the United States; and are otherwise contrary to law.
                                      PLAINTIFF

    2. Plaintiff Pet Rageous is a corporation duly organized and existing under the
       laws of the Commonwealth of Massachusetts and maintains its primary place
       of business at 250 Ballardvale Street, Wilmington, Massachusetts. Plaintiff is
       the importer of record of the merchandise upon which the retaliatory duties
       that are the subject of this action were assessed and paid.
     Case 1:20-cv-00216-N/A Document 4          Filed 09/17/20     Page 2 of 5




                               JURISDICTION

3. This Court has exclusive jurisdiction over this civil action pursuant to 28 U.S.C.
   § 1581(i)(1), (2) and (4) because this civil action is commenced to contest the
   collection of duties by the United States at the direction of and pursuant to
   decisions by the United States Trade Representative (USTR) under Section 301
   of the Trade Act of 1974, as amended (19 U.S.C. § 2111-2462).
4. 28 U.S.C. § 1581 (i) states (emphasis added):
   In addition to the jurisdiction conferred upon the Court of International Trade
   by subsections (a) - (h) of this section and subject to the exception set forth in
   subsection (i) of this section, the Court of International Trade shall have
   exclusive jurisdiction of any civil action commenced against the United States,
   its agencies, or its officers, that arises out of any law of the United States
   providing for-
           (1) revenue from imports or tonnage;
           (2) tariffs, duties, fees, or other taxes on the importation of
              merchandise for reasons other than the raising of revenue;
           (3) embargoes or other quantitative restrictions on the importation of
              merchandise for reasons other than the protection of the public
              health or safety; or
           (4) administration and enforcement with respect to the matters
              referred to in paragraphs (1) - (3) of this subsection and
              subsections (a) - (h) of this section
5. This civil action is brought to compel the Defendant, United States, to refund
   duty monies originally collected beginning on September 24, 2018 pursuant to
   the authority of 19 U.S.C. § 2411.
6. This civil action is commenced under 28 U.S. C. § 1581 (i) (1) (B) within two years
   after the cause of action first accrues. 28 U.S.C. § 2636(i).


                                         2
    Case 1:20-cv-00216-N/A Document 4          Filed 09/17/20   Page 3 of 5




7. The subject matter of this civil action does not involve a decision by the
   Commissioner of United States Customs and Border Protection which may be
   protested as provided for under 19 U.S.C. § 1515.
8. All liquidated duties, charges, or exactions have been paid prior to the filing of
   the Summons in this case.
                    DESCRPTION OF THE MERCHANDISE

9. The imported merchandise upon which the Section 301 duties were assessed
   and paid and for which refunds are sought include:
          Pet clothing, apparel, and accessories imported and entered through the
          Port of Los Angeles, California entered and liquidated under subheading
          4201.00.6000/ 9903.88.03, Harmonized Tariff Schedule of the United
          States.
                      COUNT1-DECLARATORYJUDGMENT

10. The allegations of paragraphs 1 through 9 are restated and incorporated herein
   by reference.
11. The Court may "declare the rights and other legal relations of any interested
   party seeking such declaration, whether or not further relief is or could be
   sought." 28 U.S.C. § 2201 (a).
12. USTR failed to base the imposition of Section 301 duties on Chinese products
   covered by List 3 on the acts or policies found to "burden or restrict" U.S.
   commerce as required by 19 U.S. C. § 2411 (b) (1).
13. USTR failed to take action to impose duties on List 3 products from China
   within the 12-month period required by 19 U.S.C. § 2414(a)(1)(B) and 2(B).
14. USTR may "modify or terminate" a Section 301 action when the burden on
   U.S. commerce from the investigated unfair policies or practices increases or
   decreases. USTR may not increase the duties assessed in furtherance of Section



                                        3
    Case 1:20-cv-00216-N/A Document 4           Filed 09/17/20    Page 4 of 5




   301 for reasons other than the acts, policies, or practices that were found to
   burden U.S. commerce.
15. Section 301 actions may be modified or tenninated when no longer
   appropriate. 19 U.S.C. § 2417(a)(1)(C). This authorization does not permit the
   USTR to increase an existing remedy action. Rather, it is the authorization to
   decrease, remove, or pause the action.
16. Plaintiff, therefore, is entitled to a declaratory judgment that the duties assessed
   on products of China covered by List 3 is contrary to law and void ab initio.
                COUNT 2-ADMINISTRATIVE PROCEDURE ACT

17. The allegations of paragraphs 1 through 16 are restated and incorporated
   herein by reference.
18. The Administrative Procedure Act permits the Court to set aside an agency
   action that is:
          (A)arbitrary, capricious, an abuse of discretion, or otherwise not in
              accordance with law;
          (B) contrary to constitutional right, power, privilege, or immunity;
          (C)in excess of statutory jurisdiction, authority, or limitations, or short of
              statutory right;
          (D)without observance of procedure required by law; or
          (E)unsupported by substantial evidence. 5 U.S.C § 706(2).
19. The promulgation and implementation of the Section 301 duties on products
   enumerated on List 3 was not accordance with the provisions of the
   Administrative Procedures Act.
20. USTR's imposition of List 3 duties more than 12 months after the initiation of
   the investigation is excess of statutory authority and is without the observance
   of procedure required by law.




                                         4
        Case 1:20-cv-00216-N/A Document 4         Filed 09/17/20   Page 5 of 5




   21. USTR's imposition of List 3 duties for reasons other than China's policies
      relating to technology transfer, intellectual property, and innovation is in excess
      of statutory authority and is arbitrary, capricious, and an abuse of discretion.
                   REQUEST FOR JUDGMENT AND RELIEF

Plaintiff respectfully requests that this Honorable Court enter judgment:
             1) declaring the Defendant's actions promulgating Section 301 tariffs
                enumerated on List 3, pursuant to the Trade Act of 197 4, unlawful
                and contrary to said Trade Act;
             2) declaring the Defendant's implementation of the Section 301 tariffs
                enumerated on List 3, pursuant to the Trade Act of 197 4, unlawful
                and contrary to said Trade Act;
             3) enter judgment and order the Defendant to refund, with interest, any
                duties paid by Plaintiff pursuant to Section 301 Trade Act of 197 4,
                List 3;
             4) award Plaintiff's costs and reasonable attorney fees; and
             5) grant Plaintiff such other and further relief as the Court deems
                appropriate.
                                               Respectfully submitted,


      Dated: September 17, 2020                /s / Herbert J. Lynch
                                               Herbert J. Lynch
                                               Lead Attorney

                                               Counsel for Plaintiff Pet Rageous
                                               Designs, Limited

                                               SULLIVAN & LYNCH, P .C.
                                               800 Turnpike Street, Suite 300
                                               North Andover, MA 01845
                                               (617) 591-8787 (telephone)
                                               Email: lynch@s-l.com

                                           5
